Per Curiam.
Relator claims that he was duly elected a member of the school board of school district No. 1 of Mackinac Island at the regular election held July 12, 1897, and that his election was duly announced; that he duly qualified and acted as such member. September 20, 1897, one Emerick, a member of said board, holding over by reason of the failure of his duly-elected successor to qualify, filed a bill in chancery to restrain relator from interfering with the school-house or school property, and from interfering with the management and control of the other alleged officers. Relator answered said bill, denying all material averments, and moved to dissolve the preliminary injunction which had been granted. That motion was denied October 5, 1897. Relator now asks for the writ of mandamus to compel respondent to set aside the injunction.
"We do not find any statement in the petition which would justify us in holding that the court abused its discretion in such matters.
Order to show cause denied.